         Case 4:19-cv-03059 Document 53 Filed on 08/27/20 in TXSD Page 1 of 6
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   August 27, 2020
                               IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

ELVYN GUERRERO,                                           §
        Plaintiff,                                        §
                                                          §
v.                                                        §   CIVIL ACTION NO. H-19-3059
                                                          §
MAMBO SEAFOOD # 1, et al.,                                §
        Defendants.                                       §

                                               MEMORANDUM AND ORDER

            The Court has reviewed the letter [Doc. # 49] dated August 13, 2020 (“Letter”),

from counsel for Plaintiff Elvyn Guerrero, supplemented with exhibits [Doc. # 51] on

August 21, 2020. The Court has also reviewed the letter response [Doc. # 52] filed

by Defendants Mambo Seafood #1, Mambo Seafood #6, and Mambo Seafood #7

(collectively, “Mambo Seafood”). The Court rules as follows on the issues raised in

the Letter.

I.          BACKGROUND

            Defendants operate separate restaurants in the Houston area under the Mambo

Seafood name. Plaintiff alleges that he went to each of the three Mambo Seafood

restaurants looking for part-time work to supplement his full-time employment

elsewhere. Plaintiff alleges specifically that he went to each restaurant “and inquired

about work as a server.” See First Amended Complaint [Doc. # 9], ¶ 3.3. Plaintiff


P:\ORDERS\11-2019\3059DiscoveryRuling.wpd   200827.0840
         Case 4:19-cv-03059 Document 53 Filed on 08/27/20 in TXSD Page 2 of 6




alleges that at each restaurant he was told that the “restaurant did not hire men to work

as servers.” See id., ¶ 3.4. Plaintiff alleges further that he was told he could apply to

work in the kitchen or in a cleaning position. See id., ¶ 3.5.

            Plaintiff filed his First Amended Complaint on December 5, 2019, asserting a

single claim of sex discrimination in violation of Title VII. Plaintiff’s counsel filed

the Letter on August 13, 2020, identifying issues on which she and counsel for

Defendants have been unable to reach agreement.

II.         RULINGS

            A.           Continuance

            Plaintiff seeks a four-month extension of the discovery deadline. The current

discovery deadline is August 31, 2020. See Docket Control Order [Doc. # 21].

Plaintiff requests additional time to complete depositions, including the deposition of

a Rule 30(b)(6) witness. It appears, however, that Plaintiff noticed the deposition of

Defendants’ corporate representative, then cancelled the scheduled deposition.

Plaintiff also identifies Christian Leal as a witness to be deposed. In the interest of

justice, the Court will extend the discovery deadline for a period of thirty (30) days,

to September 30, 2020, to allow this deposition to take place. The Court will adjust

the remaining deadlines in the Docket Control Order accordingly.




P:\ORDERS\11-2019\3059DiscoveryRuling.wpd   200827.0840   2
         Case 4:19-cv-03059 Document 53 Filed on 08/27/20 in TXSD Page 3 of 6




            Plaintiff also requests an additional 35-45 days to retain an expert and provide

a report. The deadline for Plaintiff to designate experts was June 26, 2020. Therefore,

Plaintiff’s request is governed by Federal Rule of Civil Procedure 16(b)(4), which

provides that “a schedule may be modified only for good cause and with the judge’s

consent.” FED. R. CIV. P. 16(b)(4). Good cause is met when the party seeking relief

demonstrates that “the deadlines cannot reasonably be met despite the diligence of the

party needing the extension.” S & W Enterprises, L.L.C. v. South Trust Bank of

Alabama, NA, 315 F.3d 533, 535 (5th Cir. 2003). Mere inadvertence on the part of

the movant and the absence of prejudice to the non-movant are insufficient to establish

good cause. See LFE Distribution, Inc. v. State Farm Lloyds, 2018 WL 4103236, *2

(S.D. Tex. May 30, 2018).

            Plaintiff makes no effort to show good cause. Plaintiff does not identify on

what topic the expert would opine, or explain why those opinions would be important

to Plaintiff’s case. Plaintiff failed to designate an expert by the deadline. Now

Plaintiff states that Defendants retained an expert, so Plaintiff wants to designate an

expert too. See Letter, p. 2. The request is denied as untimely and not supported by

a showing of good cause.




P:\ORDERS\11-2019\3059DiscoveryRuling.wpd   200827.0840   3
         Case 4:19-cv-03059 Document 53 Filed on 08/27/20 in TXSD Page 4 of 6




            B.           Contact Information for Potential Witnesses

            Plaintiff asks for contact information for all “potential witnesses.” The Court

ruled on this issue at a discovery conference on June 24, 2020. Defendants have

produced contact information for many of its former employees, and Plaintiff has not

shown a need for contact information for other former employees. Indeed, Plaintiff

has not shown that he has made reasonable efforts to contact the former employees for

whom he already has contact information. This request is again denied.

            C.           Appointment of Special Master

            Plaintiff asks the Court to appoint a Special Master to preside over all

depositions in this case. The request is denied. The Court expects counsel to behave

as professional adults during the one remaining deposition, should it take place. This

Court will be available to rule on objections if deposition testimony is offered in

connection with a motion for summary judgment or at trial. There is no need for the

appointment of a Special Master.

            D.           Subpoenas to Plaintiff’s Employers

            Plaintiff objects that subpoenas to Plaintiff’s employers are too broad.

Regarding Plaintiff’s full-time employment, Plaintiff wants the subpoenas limited to

Plaintiff’s work schedule. Regarding Plaintiff’s part-time employment, Plaintiff

agrees to the production of applications, work schedules, resumes, benefits and pay


P:\ORDERS\11-2019\3059DiscoveryRuling.wpd   200827.0840   4
         Case 4:19-cv-03059 Document 53 Filed on 08/27/20 in TXSD Page 5 of 6




information, and “interview notes.” Plaintiff objects to the production of performance

reviews and Plaintiff’s “entire personnel records.” This issue is moot. The non-party

employers have all responded fully to the subpoenas without objection. If Plaintiff

objects to the admissibility of a particular document offered at the summary judgment

stage or during trial, the Court will address the objection at that time.

            E.           Protective Order

            Plaintiff objects to Defendants’ request to include in the proposed Protective

Order for this case language allowing documents to be designated “Attorneys’ Eyes

Only.” The Court will issue a Protective Order, prepared and submitted by the parties,

that contains a provision for documents to be designated “Attorneys’ Eyes Only” and

that provides a mechanism for prompt Court resolution to any objections to the use of

that designation. Counsel shall submit a proposed Protective Order consistent with

this ruling by September 4, 2020.

            F.           Distinguishing Between Table Servers and Bar Servers

            Plaintiff in the final two issues described in the Letter wants Defendants to redo

their discovery responses to distinguish between “table servers” and “bar servers.”

This request is denied. Plaintiff throughout the administrative process and throughout

this lawsuit has asserted that he attempted to apply for a “server” position with

Defendants and was told that they do not hire male “servers.” See First Amended


P:\ORDERS\11-2019\3059DiscoveryRuling.wpd   200827.0840   5
         Case 4:19-cv-03059 Document 53 Filed on 08/27/20 in TXSD Page 6 of 6




Complaint, ¶¶ 3.3-3.4. At no time has Plaintiff alleged that he wanted to apply for a

“table server” position, but not for a “bar server” position. At this stage of the lawsuit,

it is too late to change theories and require Defendants to redo their discovery

responses to make a distinction that has not been alleged in this case until now.

III.        CONCLUSION AND ORDER

            For the reasons set forth above, it is hereby

            ORDERED that Plaintiff’s requests in the Letter [Doc. # 13] dated August 13,

2020, are GRANTED only to the extent that the discovery deadline is extended to

September 30, 2020, to permit Plaintiff to depose Christian Leal. The Letter’s

requests are DENIED in all other respects. It is further

            ORDERED that the following deadlines are extended as set forth below:

            Mediation/ADR Deadline (required)                    October 14, 2020

            Motions Deadline                                     October 28, 2020

            Joint Pretrial Order                                 January 28, 2021

            Docket Call (2:00 p.m.)                              February 11, 2021

                                           27th day of August, 2020.
            SIGNED at Houston, Texas, this _____




                                                                       NAN Y F. ATLAS
                                                              SENIOR UNI   STATES DISTRICT JUDGE
P:\ORDERS\11-2019\3059DiscoveryRuling.wpd   200827.0840   6
